In an action to recover unpaid overtime wages, liquidated damages, and legal expenses pursuant to the Fair Labor Standards Act (U. S. Code, tit. 29, §§ 201-219), the appeal is from a judgment entered after trial before the court without a jury in favor of respondent. Judgment reversed on the law, with costs, and complaint dismissed. The findings of fact are affirmed. It is undisputed that respondent was engaged as “the security officer” of appellant, at a fixed salary of over $100 a week. He continuously supervised the guard force. With the general superintendent he laid out plans to protect the cargo, including the hiring and placement of extra guards. He interviewed applicants for employment as watchmen. His suggestions as to hiring and firing were generally followed. He was not compelled to obtain a watchman’s license from the Waterfront Commission of New York Harbor and so was not required to join a union. As one engaged in an executive and *903administrative capacity, as set forth in the Fair Labor Standards Act and regulations promulgated thereunder’, respondent is not entitled to overtime pay. Nolan, P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.